
	
		I
		111th CONGRESS
		2d Session
		H. R. 4606
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  purposes for which Build America Bonds may be issued.
	
	
		1.Modification of build America
			 bonds
			(a)In
			 generalSection 54AA of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (h) as
			 subsection (i) and by inserting after subsection (g) the following new
			 subsection:
				
					(h)Special rule for
				certain build America bondsFor purposes of this section and section
				6431—
						(1)In
				generalA bond shall be
				treated as a Build America bond which is a qualified bond, if—
							(A)the issuer makes
				an irrevocable election to have this subsection apply,
							(B)the bond is issued
				as part of an issue of which 100 percent of the nonreserve proceeds are to be
				used for a specified purpose,
							(C)at least 15 percent of the payment of debt
				service on the issue of which such bond is a part is directly or indirectly to
				be derived from generally applicable taxes,       
							(D)the issuer
				satisfies the requirements of section 148 with respect to the proceeds of the
				issue of which such bond is a part, and   
							(E)the issuer submits
				a report similar to the report required by section 149(e).
							(2)DefinitionsFor
				purposes of this subsection—
							(A)Nonreserve
				proceedsThe term nonreserve proceeds with respect
				to an issue means an amount equal to the excess of—
								(i)the available
				project proceeds (as defined in section 54A) of such issue, over  
				                   
								(ii)the amounts in a
				reasonably required reserve (within the meaning of section 150(a)(3)) with
				respect to the issue.
								(B)Specified
				purposeThe term specified purpose means providing
				a facility (including any land, building or other property functionally related
				and subordinate to such facility) which is located within 2,000 feet of an
				enclosed convention center facility that is more than 150,000 square feet and
				is owned by or on behalf of a governmental unit having a population (determined
				by using 2000 census data) of not more than 250,000.
							(3)LimitationThe
				face amount of bonds with respect to which an issuer may make an election to
				have this subsection apply shall not exceed $250,000,000. Rules similar to the
				rules of section 265(b)(3)(E) (relating to aggregation of issuers) shall apply
				for purposes of the preceding
				sentence.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
